UNITED STATES BANKRUPTCY COURT
Northern District of California

Inte: Anamarie Avila Farias Bankruptcy No.: 20-40377
RS. No.:
Hearing Date: March 19, 2020
Debtor(s) Time: 10:00 a.m.

 

Relief From Stay Cover Sheet

Instructions: Complete caption and Section A for all motions. Complete Section B for mobile homes, motor vehicles, and personal property.
Complete Section C for real property. Utilize Section C as necessary. If moving party is not a secured creditor, briefly summarize the nature

of the motion in Section D.

(A)

(B)

(C)

(D)

qa
Date Petition Filed: February 19, 2020. Chapter:
Prior hearings on this obligation: _ Last Day to File §523/§727 Complaints: 5-22-20

 

 

Description of personal property collateral (e.g. 1983 Ford Taurus):

Secured Creditor [ Jorlessor[ ]

Fair market value: $ Source of value:

Contract Balance: $ Pre-Petition Default: $ =
Monthly Payment: § No. of months:

Insurance Advance: $ Post-Petition Default: $

No. of months:
Description of real property collateral (e.g. Single family residence, Oakland, CA):
Fair market value: $ Source of value: If appraisal, date:

Moving Party's position (first trust deed, second, abstract, etc.):

Approx. Bal. $ Pre-Petition Default: $
As of (date): No. of months:
Mo. payment: $ Post-Petition Default: $
Notice of Default (date): No. of months:
Notice of Trustee's Sale: Advances Senior Liens: $

Specify name and status of other liens and encumbrances, if known (c.g. trust deeds, tax liens, etc.):

 

 

 

 

 

Position Amount Mo. Payment Defaults

1* Trust Deed: $ $ $

2" Trust Deed: $ $__ _ $
(Total) § § — $

This Motion is filed to allow Probate Cases for Conservatorship to continue in the Contra Costa County
Other pertinent information: Superior Court to enforce prior settlement agreement as to real properties Debtor has an interest in.

Dated: 3-4-20 (jy) Ps

” Signaglire
Daniel S. Vaughan, Esq.
Print or Type Name

Attorney for Judith Avila

 

CANB Documents Northern District of California

Case: 20-40377 Doc#31_ Filed: 03/04/20 Entered: 03/04/20 14:28:19 Pagei1of1
